

Exhibit 10.1


LANCE, INC.


2010 Annual Performance Incentive Plan for Officers


Purposes and Introduction
 
 
The 2010 Annual Performance Incentive Plan provides for Performance Awards under
the Lance, Inc. 2007 Key Employee Incentive Plan (the “Incentive Plan”).  Except
as otherwise expressly defined herein, capitalized terms shall be as defined in
the Incentive Plan.
 
The primary purposes of the 2010 Annual Performance Incentive Plan for Officers
(the “2010 Plan”) are to:
 
·Motivate behaviors that lead to the successful achievement of specific sales,
financial and operations goals that support Lance’s stated business strategy and
to align participants’ interests with those of stockholders.
 
·Emphasize link between participants’ performance and rewards for meeting
predetermined, specific goals.
 
·Focus participant’s attention on operational effectiveness from both an
earnings and an investment perspective.
 
·Promote the performance orientation at Lance and communicate to employees that
greater responsibility carries greater rewards.
 
For 2010, participants will be eligible to earn incentive awards based on the
performance measures listed on Exhibit A hereto and defined as follows:
 
1.Net Revenue is defined as sales and other operating revenue, net of returns,
allowances, discounts and other sales deduction items for the 2010 fiscal year,
as audited and reported in the Company’s Form 10-K for the 2010 fiscal year.
 
2.Corporate Earnings Per Share (“Corporate EPS”) is defined as the fully diluted
earnings per share of the Company for the 2010 fiscal year, as audited and
reported in the Company’s Form 10-K for the 2010 fiscal year.
 
3.Cash Flow From Operations is defined as the net cash flow from operating
activities for the 2010 fiscal year, as audited and reported in the Company’s
Form 10-K for the 2010 fiscal year.
 
To achieve the maximum motivational impact, plan goals and the awards that will
be received for meeting those goals will be communicated to participants as soon
as practical after the 2010 Plan is approved by the Compensation Committee of
the Board of Directors.
 
Each participant will be assigned a Target Incentive, stated as a percent of
base salary.  The Target Incentive Award, or a greater or lesser amount, will be
earned at the end of the Plan Year based on the attainment of predetermined
goals.
 
Base salary shall be the annual rate of base compensation for the Plan Year
which is set no later than April of such Plan Year; provided that for any award
intended to satisfy the Performance-Based Exception, base salary shall be the
annual rate of base compensation for the Plan Year which is set no later than
March 31 of such Plan Year.
 
Not later than 75 days after fiscal year-end, 100% of the awards earned will be
payable to participants in cash.
 
Plan Year
The period over which performance will be measured is the Company’s 2010 fiscal
year (the “Plan Year”).
 
Eligibility and Participation
Eligibility in the Plan is limited to Officers of Lance who are key to Lance’s
success. The Compensation Committee of the Board of Directors will review and
approve participants nominated by the President and Chief Executive
Officer.  Participation in one year does not guarantee participation in a
following year, but instead will be reevaluated and determined on an annual
basis.
 
Participants in the Plan may not participate in any other annual incentive plan
(e.g., sales incentives, etc.) offered by Lance or its affiliates.  Exhibit B
includes the list of 2010 participants approved by the Compensation Committee at
its February 8, 2010 meeting.
 
Target Incentive Awards
Each participant will be assigned a Target Incentive expressed as a percentage
of his or her base salary.  Participants may be assigned Target Incentives by
position, by salary level or based on other factors as determined by the
Compensation Committee.
 
Target Incentives will be reevaluated at least every other year, if not
annually.  If the job responsibility of a position changes during the year, or
base salary is increased significantly, the Target Incentive shall be revised as
appropriate.
Exhibit B lists the Target Incentive for each participant for the Plan
Year.  Target Incentives will be communi­cated to each participant as close to
the beginning of the year as practicable, in writing.  Final awards will be
calculated by multiplying each participant’s Target Incentive by the appropriate
percentage (based on performance for the year, as described below).
 
Performance Measures and Award Funding
The 2010 performance measures are on Exhibit A attached hereto.
 
                   Threshold                  Target                   Maximum
Award Level
Funded                                                       50%                      100%                        200%
 
   
Percent of payout will be determined on a straight line basis from Threshold to
Target and from Target to Maximum.  There will be no payout unless the Threshold
for the applicable performance measure is reached.
 
The payout for the Net Revenue performance measure shall not exceed Target if
the Corporate EPS performance measure does not equal or exceed its Threshold.
 
The performance measures will be communicated to each participant as soon as
practicable after they have been established.  Final Target Incentive Awards
will be calculated after the Compensation Committee has reviewed the Company’s
audited financial statements for 2010 and determined the performance level
achieved.
 
 
Threshold, Target and Maximum levels will be defined at the beginning of each
Plan Year for each performance measure.
 
The following definitions for the terms Maximum, Target and Threshold should
help set the goals for each year, as well as evaluate the payouts:
·Maximum:  Excellent; deserves an above-market incentive
·Target:  Normal or expected performance; deserves market-level incentive
·Threshold: Lowest level of performance deserving payment above base salary;
deserves below-market incentive
 
Individual Performance
Each participant will receive 35% of his or her Target Incentive Award based on
Net Revenue, 45% of his or her Target Incentive Award based on Corporate EPS,
and 20% of his or her Target Incentive Award based on Cash Flow From Operations.
 
Form and
Timing of
Payments
Final award payments will be made in cash as soon as practicable after award
amounts are approved by the Compensation Committee of the Board of Directors,
but not more than 75 days after the end of the Company’s 2010 fiscal year.  All
awards will be rounded to the nearest $100.
 
Change in Status
An employee hired into an eligible position during the Plan Year may participate
in the Plan for the balance of the Plan Year on a pro rata basis.
 
Certain Terminations of
Employment
In the event a participant voluntarily terminates employment (other than
Retirement) or is terminated involuntarily during the Plan Year, any Award will
be forfeited.  In the event of death, Disability or Retirement during the Plan
Year, the Award will be paid on a pro rata basis based on the actual performance
determined after the end of the Plan Year.  In the event of any termination of
employment after the end of the Plan Year (including death, Disability,
Retirement, voluntary termination or involuntary termination for any reason),
any Award will be determined based on actual performance and paid at the same
time as Awards are paid to all other participants.
 
“Retirement” is defined under the Incentive Plan to mean the participant’s
termi­nation of employment with the Company either (i) after attainment of age
65 or (ii) after attainment of age 55 with the prior consent of the Compensation
Committee.
 
Change In
Control
In the event of a Change in Control, pro rata payouts will be made at the
greater of (1) Target Incentives or (2) actual results for the year-to-date,
based on the number of days in the Plan Year preceding the Change in
Control.  Payouts will be made within 30 days after the relevant transaction has
been completed.
 
Withholding
The Company shall withhold from award payments any Federal, foreign, state or
local income or other taxes required to be withheld.
 
Communications
Progress reports should be made to participants quarterly showing the
year-to-date performance results and the percentage of Target Incentives that
would be earned if results remain at that level for the entire year.
 
Executive Officers
Notwithstanding any provisions to the contrary above, participation, Target
Incentive Awards and prorations for executive officers, including the President
and Chief Executive Officer, shall be approved by the Compensation Committee.
 
Stockholder Approval
 
The 2010 Plan and the awards hereunder are made pursuant to the Incentive Plan,
which was approved by the Company’s stockholders at the Annual Meeting of
Stockholders held on April 26, 2007.
 
Governance
The Compensation Committee of the Board of Directors of Lance, Inc. is
ultimately responsible for the administration and governance of the
Plan.  Actions requiring Committee approval include final determination of plan
eligibility and participation, identification of performance measures,
performance objectives and final award determination.  The Committee may adjust
any award due to extraordinary events such as acquisitions, dispositions,
discontinued operations, required accounting adjustments or similar events, all
as specified in Section 11(d) of the Incentive Plan; provided, however, that the
Committee shall at all times be required to exercise this discretionary power in
a manner, and subject to such limitations, as will permit all payments under the
Plan to “covered employees,” as defined in Section 162(m) of the Internal
Revenue Code, to continue to qualify as “performance-based compensation” for
purposes of Section 162(m) of the Code.  In addition, under the Incentive Plan,
the Committee retains the discretion to reduce any award amount from the amount
otherwise determined under the applicable formula.  Subject to the foregoing,
the decisions of the Committee shall be conclusive and binding on all
participants.


 
 

--------------------------------------------------------------------------------

 

Exhibit A


Performance Measures


Performance
Measure                                                                Weight                                           Threshold                   Target        
Maximum


Net
Revenue*                                                                    35%                                               
 $930 million              $975 million     $1,030 million


Corporate
EPS*                                                         45%                               
 $1.20                          $1.45                         $1.75
   

Cash Flow From
Operations*                                                  20%                                          $71
million                 $83 million          $97 million


_______________


 
* Excludes acquisitions, divestitures and special items, which are significant
one-time income or expense items.


 
 

--------------------------------------------------------------------------------

 

Exhibit B




 
Name
 
Title
 
Award
Percentage
   
Target
Incentive
                 
David V. Singer
President and Chief Executive Officer
    100 %   $ 700,000                      
Rick D. Puckett
Executive Vice President,
Chief Financial Officer,
Treasurer and Secretary
    60 %   $ 248,000                      
Glenn A. Patcha
Senior Vice President –
Sales and Marketing
    50 %   $ 185,600                      
Blake W. Thompson
Senior Vice President - Supply Chain
    50 %   $ 154,700                      
Kevin A. Henry
Senior Vice President and Chief Human Resources Officer
    ** %   $ **                       
Earl D. Leake
Senior Vice President
    50 %   $ 140,300                      
Margaret E. Wicklund
Vice President, Controller and Assistant Secretary
    ** %   $ **   



____________________
**
Amounts are omitted for participants other than the Chief Executive Officer,
Chief Financial Officer and other executive officers who were named in the
Summary Compensation Table of the Company’s Proxy Statement for the 2010 Annual
Meeting of Stockholders.
